IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38875

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 415
                                                 )
       Plaintiff-Respondent,                     )     Filed: March 28, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
RALPH JOSEPH HERNANDEZ,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bingham County. Hon. Darren B. Simpson, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of four years, for felony operating a motor vehicle while under the
       influence of alcohol, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Ralph Joseph Hernandez pled guilty to felony operating a motor vehicle while under the
influence of alcohol. Idaho Code §§ 18-8004(1)(a), 18-8005(6). The district court sentenced
Hernandez to a unified term of ten years, with a minimum period of confinement of four years.
Hernandez filed an Idaho Criminal Rule 35 motion, which the district court denied. Hernandez
now appeals, contending the district court abused its discretion by failing to place him on
probation or in the therapeutic community rider program.
       Sentencing is a matter for the trial court's discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hernandez’s judgment of conviction and sentence are affirmed.




                                                   2